                           Case 13-36315         Doc 41    Filed 10/11/18 Entered 10/11/18 14:28:33       Desc Main
                                                             Document     Page 1 of 2

Post History


                                                                        Total PRE Received        $0.00
             Last Date Satisfied             8/1/2018                  Total POST Received   $78,129.99
                 Post Suspense               $87.44

Ln # xxxxx8736
                   PRE Funds       POST Funds   Post Payment    Payment Amt POST Partial POST Suspense
Transaction Date                                                                                              Comment
                   Received         Received  Installment Date      Due      Amount         Balance
       10/1/2013                         1302         10/1/2013      1301.23       $0.77          $0.77
       11/4/2013                         1305         11/1/2013      1301.23       $3.77          $4.54
       11/4/2013                                                        3.77      -$3.77          $0.77
       12/6/2013                         1305         12/1/2013      1301.23       $3.77          $4.54
       12/6/2013                                                        3.77      -$3.77          $0.77
        1/8/2014                         1305          1/1/2014      1301.23       $3.77          $4.54
        2/7/2014                         1305          2/1/2014      1301.23       $3.77          $8.31
        2/7/2014                                                        3.77      -$3.77          $4.54
       2/11/2014                                                        4.54      -$4.54          $0.00
       3/10/2014                         1305          3/1/2014      1301.23       $3.77          $3.77
        4/8/2014                      1301.23          4/1/2014      1301.23       $0.00          $3.77
        5/9/2014                      1301.23          5/1/2014      1301.23       $0.00          $3.77
        6/9/2014                         1305          6/1/2014      1301.23       $3.77          $7.54
        7/9/2014                         1305          7/1/2014      1301.23       $3.77         $11.31
        7/9/2014                                                        3.77      -$3.77          $7.54
        8/4/2014                         1305          8/1/2014      1301.23       $3.77         $11.31
        9/9/2014                         1305          9/1/2014      1301.23       $3.77         $15.08
        9/9/2014                                                        3.77      -$3.77         $11.31
       10/6/2014                         1300         10/1/2014      1246.43      $53.57         $64.88
       11/8/2014                         1300         11/1/2014      1246.43      $53.57        $118.45
       12/9/2014                         1300         12/1/2014      1246.43      $53.57        $172.02
       1/12/2015                         1247          1/1/2015      1246.43       $0.57        $172.59
       2/10/2015                         1247          2/1/2015      1246.43       $0.57        $173.16
        3/9/2015                         1300          3/1/2015      1246.43      $53.57        $226.73
        4/8/2015                         1300          4/1/2015      1246.43      $53.57        $280.30
        5/8/2015                         1300          5/1/2015      1246.43      $53.57        $333.87
        6/9/2015                         1247          6/1/2015      1246.43       $0.57        $334.44
        7/9/2015                         1247          7/1/2015      1246.43       $0.57        $335.01
        8/7/2015                         1300          8/1/2015      1246.43      $53.57        $388.58
             Case 13-36315   Doc 41   Filed 10/11/18 Entered 10/11/18 14:28:33       Desc Main
                                        Document     Page 2 of 2

 9/11/2015            1300      9/1/2015     1246.43        $53.57     $442.15
 10/9/2015            1410     10/1/2015     1405.78         $4.22     $446.37
11/10/2015            1410     11/1/2015     1405.78         $4.22     $450.59
12/11/2015            1410     12/1/2015     1405.78         $4.22     $454.81
 1/15/2016            1410      1/1/2016     1405.78         $4.22     $459.03
 2/12/2016            1410      2/1/2016     1405.78         $4.22     $463.25
 3/12/2016         1367.53      3/1/2016     1405.78       -$38.25     $425.00
 4/12/2016            1410      4/1/2016     1405.78         $4.22     $429.22
 5/13/2016            1410      5/1/2016     1405.78         $4.22     $433.44
 6/17/2016            1410      6/1/2016     1405.78         $4.22     $437.66
 7/16/2016            1410      7/1/2016     1405.78         $4.22     $441.88
 8/30/2016            1410      8/1/2016     1405.78         $4.22     $446.10
 9/28/2016            1410      9/1/2016     1405.78         $4.22     $450.32
10/24/2016            1300     10/1/2016     1298.14         $1.86     $452.18
11/22/2016            1300     11/1/2016     1298.14         $1.86     $454.04
12/21/2016            1300     12/1/2016     1298.14         $1.86     $455.90
 1/24/2017            1300      1/1/2017     1298.14         $1.86     $457.76
 2/25/2017            1300      2/1/2017     1298.14         $1.86     $459.62
 3/28/2017            1300      3/1/2017     1298.14         $1.86     $461.48
 4/28/2017            1300      4/1/2017     1298.14         $1.86     $463.34
 5/31/2017            1300      5/1/2017     1298.14         $1.86     $465.20
 6/29/2017            1300      6/1/2017     1298.14         $1.86     $467.06
 7/22/2017            1300      7/1/2017     1298.14         $1.86     $468.92
 8/21/2017            1300      8/1/2017     1298.14         $1.86     $470.78
 10/2/2017            1300      9/1/2017     1298.14         $1.86     $472.64
10/31/2017            1330     10/1/2017     1324.52         $5.48     $478.12
11/22/2017            1330     11/1/2017     1324.52         $5.48     $483.60
  1/2/2018            1325     12/1/2017     1324.52         $0.48     $484.08
  2/1/2018            1325      1/1/2018     1324.52         $0.48     $484.56
 2/27/2018            1330      2/1/2018     1324.52         $5.48     $490.04
 3/22/2018            1330      3/1/2018     1324.52         $5.48     $495.52
 3/22/2018                                       5.48       -$5.48     $490.04
 4/30/2018           1330       4/1/2018     1324.52         $5.48     $495.52
  6/8/2018           1330       5/1/2018     1324.52         $5.48     $501.00
  7/6/2018           1325       6/1/2018     1324.52         $0.48     $501.48
 8/17/2018           1330       7/1/2018     1324.52         $5.48     $506.96
 8/31/2018           1330       8/1/2018     1324.52         $5.48     $512.44
 10/4/2018                                    $425.00     -$425.00       $87.44 Paid PPFN fee from 5/28/14
                                9/1/2018    $1,324.52   -$1,324.52   -$1,237.08
                               10/1/2018    $1,366.99   -$1,366.99   -$2,604.07 Balance due
